Citation Nr: 0721330	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-12 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for acne.

2. Entitlement to service connection for an ingrown toenail 
on the left great toe.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for left knee pain.

5. Entitlement to service connection for hypertension 
(claimed as high blood pressure).

6. Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to service connection for allergic rhinitis.

8. Entitlement to service connection for 
hemorrhoids/fissures.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1993 to July 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  As the veteran moved during the course of this 
appeal, jurisdiction was transferred to the RO in Phoenix, 
Arizona. 

The veteran originally appealed the issue of entitlement to 
service connection for a status-post compression fracture of 
L6, but this issue was granted in an April 2005 rating 
decision and is no longer before the Board for adjudication.  

The issues of entitlement to service connection for 
hemorrhoids/fissures and allergic rhinitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of an acne disability, of an ingrown 
toenail in the left great toe, or of a left knee disability.

3.  There is no current diagnosis of tinnitus or 
hypertension.

4.  There is no evidence of a disability due to hearing loss 
for VA purposes. 


CONCLUSIONS OF LAW

1.  Acne was not incurred in or aggravated by active duty 
service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  An ingrown toenail on the left great toe was not incurred 
in or aggravated by active duty service.  38 U.S.C.A.  §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

4.  A left knee disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006). 

5.  Hypertension was not incurred in or aggravated by active 
duty service, nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

6.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor is such a disability presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for acne, an ingrown 
toenail on the left foot, tinnitus, a left knee disability, 
hypertension, and hearing loss.  He contends that all 
disabilities began during his period of service and that they 
did not exist prior to service.  The veteran does not assert, 
however, that each disability continued past his period of 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Hypertension and hearing loss are deemed to be chronic 
diseases under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted under 38 C.F.R. § 3.307(a)(3) if 
the evidence shows that either disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in July 2002, the evidence must show 
that a chronic disease manifest to a degree of ten percent by 
July 2003 in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Acne, Ingrown Toenail, Left Knee

A review of the record reflects that there is evidence of an 
ingrown toenail on the left foot, left knee pain, and acne 
during service and that treatment was rendered during service 
for these conditions.  There is, however, no evidence of 
current disability related to acne, an ingrown toenail or 
left knee pain.  The veteran has not submitted any treatment 
records reflecting treatment for these conditions and, upon 
VA examination in September 2004, a VA examiner specifically 
stated that the left knee was asymptomatic, acne had resolved 
and the ingrown toenail of the left foot was resolved.  

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Simply put, service 
connection cannot be granted if there is no evidence of 
current disability.  As such, service connection for acne, an 
ingrown toenail on the left foot and left knee pain must be 
denied as there is no evidence of current disability.


Hypertension

The veteran also seeks service connection for hypertension.  
He asserts that he had high blood pressure throughout his 
period of service.  The veteran has not, however, provided VA 
with any medical evidence of current treatment for 
hypertension.

Service medical records do not include a diagnosis of 
hypertension.  They show that the veteran had borderline 
hypertension but normal lab results.  Though there are 
records showing that the veteran received daily blood 
pressure testing in August 2001, there was not a diagnosis of 
hypertension.  

Upon VA examination in September 2004, the veteran related 
having a history of high blood pressure but reported taking 
no medication to control it.  His blood pressure readings 
were recorded as 118/72, 118/82, and 118/72.  The examiner 
determined that the veteran's blood pressure was normal and 
did not diagnose hypertension.

Based on a complete review of the record evidence, the Board 
finds that there is evidence of elevated blood pressure 
readings during service, but no diagnosis of hypertension 
during service, within one year of discharge from service or 
currently.  Absent evidence of a disability within one year 
of service or currently, service connection must be denied on 
both a direct and on a presumptive basis.

Tinnitus

As for the veteran's claim of entitlement to service 
connection for tinnitus, the Board can find no evidence of 
such a disability in the veteran's service medical records or 
currently.  Service records are silent for complaints of 
ringing in the ears or of a diagnosis of tinnitus.  
Additionally, in the veteran's September 2004 VA audiology 
examination, he did not complain of tinnitus symptoms nor was 
he diagnosed as having tinnitus.  There is no alternative 
evidence of a tinnitus diagnosis.  

Following a complete and thorough review of the record, the 
Board finds the first mention of tinnitus to be the veteran's 
September 2002 claim that reflects the veteran's contention 
that he had tinnitus from 1993 to 2002 and that evidence of 
the disability could be found in his service medical records.  
There is, however, no mention of the disability in the 
medical evidence.  Therefore, without evidence of tinnitus in 
service or a current diagnosis of tinnitus, service 
connection must be denied.

Bilateral Hearing Loss

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See 38 C.F.R. § 3.385.  This regulation defines 
hearing loss disability for VA compensation purposes.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (rationale in 
promulgating section 3.385 in 1990 was 'to establish criteria 
for the purpose of determining the levels at which hearing 
loss becomes disabling' citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

The veteran had numerous audiological examinations in 
service, but there was no diagnosis of hearing loss.  Upon VA 
audiologic examination in September 2004, the veteran related 
that he often asked people to repeat themselves and that he 
had difficulty understanding people while in the presence of 
background noise.  He also indicated that he failed two 
hearing tests in service in 2002, but was told that they 
would adjust the baseline in order for him to pass.  In 
September 2004, pure tone thresholds, in decibels, were 
recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
25
LEFT
10
10
10
20

Speech audiometry revealed speech recognition ability in the 
right and left ears were 96 percent.  The VA examiner opined 
that the veteran had normal hearing bilaterally and that word 
discrimination scores were excellent bilaterally. 

The veteran has not provided VA with any outside testing so 
this decision is based upon the September 2004 audio test 
results of record.  Because the testing does not show an 
auditory threshold in any of the reported frequencies to be 
40 decibels or greater or that auditory thresholds for at 
least three of these frequencies is 26 decibels or greater, 
and there is no evidence that speech recognition scores are 
less than 94 percent, the Board must find that the veteran 
does not have a hearing loss disability for VA purposes.  
Therefore, service connection for hearing loss must also be 
denied as there is no medical evidence of current disability.

The Board is not making any determinations as to whether the 
veteran experiences hearing loss, only whether he has a 
disability for VA compensation purposes.  The Court 
recognizes that a veteran, for VA purposes, can have abnormal 
hearing which is not a disability for VA purposes and, thus, 
a hearing loss 'disability,' for which service connection may 
be warranted.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  Additionally, the Court has held that the VA's 
interpretation of a hearing disability, as expressed by 38 
C.F.R. § 3.385, is reasonable and that the Court would afford 
deference to the definition of hearing loss contained in this 
section.  See Palczewski v. Nicholson, No. 04-1001 (U.S. Vet. 
App. April 24, 2007).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate his claims of entitlement 
to service connection and the respective responsibilities of 
each party for obtaining and submitting evidence by way of an 
August 2003 letter.  The letter notified the veteran that VA 
would obtain all relevant service department records or VA 
medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  The letter specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  Specifically, the veteran 
received notice of all elements of the VCAA.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision as the underlying benefit is 
denied in this decision and the downstream issues are not 
reached.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The VA has obtained all relevant, identified, and available 
evidence.  There are VA medical examinations of record with 
respect to all claims and the veteran was afforded the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, but declined to do so.  Based on the above, 
the Board finds that reasonable efforts have been made to 
obtain all available evidence as the veteran has not referred 
to any additional, unobtained, available, relevant evidence.  


ORDER

Service connection for acne is denied.

Service connection for an ingrown toenail on the left great 
toe is denied.

Service connection for tinnitus is denied. 

Service connection for left knee pain is denied.

Service connection for hypertension (claimed as high blood 
pressure), is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran seeks service connection for hemorrhoids/fissures 
and allergic rhinitis, asserting that each disability is 
present only during certain times of the year.  There is 
evidence of treatment for these conditions in service, but 
they were not present at the time of the August 2004 VA 
examination.  Unfortunately, the examiner only reported that 
the veteran had no hemorrhoids on current examination and 
that the seasonal rhinitis was asymptomatic at that time.

When considering the totality of the evidence, the Board 
finds that the physical examination is inadequate and that VA 
has a duty under 38 C.F.R. § 3.159(c)(4) to perform another 
examination to determine if the disabilities are resolved or 
simply intermittent in nature.  As such, this matter must be 
remanded for further development of the medical record.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002). See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his hemorrhoids and/or 
fissures.  The claims folder must be made 
available and reviewed by the examiner.  
The examiner should state, after a review 
of the claims file and examination of the 
veteran, if the veteran has current 
symptoms of hemorrhoids and/or fissures.  
If the veteran does not have any current 
symptoms, the examiner must indicate if 
the condition has resolved completely or 
if it still exists.  If the examiner finds 
evidence of hemorrhoids and/or fissures, 
he/she should render an opinion as to 
whether the disability is at least as 
likely as not to be a continuation of 
disability experienced during service.  
All opinions rendered must be supported by 
complete rationale.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his complaints of allergic 
rhinitis.  The claims folder must be made 
available and reviewed by the examiner.  
The examiner should state, after a review 
of the claims file and examination of the 
veteran, if the veteran continues to have 
symptoms of allergic rhinitis, noting that 
the August  2004 VA examiner reported that 
the veteran's allergic rhinitis was 
seasonal.  If the veteran is not having 
any current symptoms of allergic rhinitis, 
the examiner should specifically state if 
the condition continues to exist at all or 
if it is resolved.  If the examiner finds 
evidence of rhinitis, he/she should render 
an opinion as to whether the disability is 
at least as likely as not to be a 
continuation of disability experienced 
during service.  All opinions rendered 
must be supported by complete rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claims should 
be re-adjudicated.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


